UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2007 GRAFTECH INTERNATIONAL LTD. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-13888 (Commission File Number) 06-1385548 (I.R.S. Employee Identification Number) 12900 Snow Road Parma, Ohio 44130 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:216-676-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 2, 2007, GrafTech International Ltd. issued a press release announcing its financial results for the quarter ended June 30, 2007. A copy of this press release is furnished herewith as Exhibit 99.1. Such press release shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 and shall not be incorporated by reference in any filing under the Securities Act of 1933 except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits . (d) Exhibits. 99.1 Press release of GrafTech International Ltd., dated August 2, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAFTECH INTERNATIONAL LTD. Date:August 2, 2007 By: /s/ Mark R. Widmar Mark R. Widmar Chief Financial Officer and Vice President EXHIBIT INDEX 99.1 Press release of GrafTech International Ltd., dated August 2, 2007.
